Name: Commission Regulation (EC) NoÃ 387/2005 of 8 March 2005 amending (EC) Regulation NoÃ 831/97 laying down marketing standards applicable to avocados
 Type: Regulation
 Subject Matter: plant product;  marketing;  technology and technical regulations
 Date Published: nan

 9.3.2005 EN Official Journal of the European Union L 62/5 COMMISSION REGULATION (EC) No 387/2005 of 8 March 2005 amending (EC) Regulation No 831/97 laying down marketing standards applicable to avocados THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 2(2) thereof, Whereas: (1) The Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE) has recently amended standard FFV-42 concerning the marketing and commercial quality control of avocados. For the sake of clarity and international transparency, account should be taken of such amendments in Commission Regulation (EC) No 831/97 (2). (2) Maturity and development of avocados can be assessed by their dry matter contents. In order to exclude fruit unable to ripen, a requirement as to the minimum dry matter content should be introduced. (3) Trade in small-sized Hass avocados is growing and meets the demand of certain consumers. It is therefore necessary to decrease the minimum size for avocados of this variety. (4) Regulation (EC) No 831/97 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 831/97 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 119, 8.5.1997, p. 13. Regulation as last amended by Regulation (EC) No 907/2004 (OJ L 163, 30.4.2004, p. 50). ANNEX The Annex to Regulation (EC) No 831/97 is amended as follows: 1. Title II (Provisions concerning quality) is amended as follows: (a) in point A (Minimum requirements), the second subparagraph is replaced by the following: Avocados must be firm and carefully picked. (b) the following point Aa is inserted: Aa. Maturity The development of the avocados should have reached a physiological stage which will ensure a continuation of the ripening process to completion. The fruit should have the following minimum dry matter content, to be measured by drying to constant weight:  21 % for the variety Hass,  20 % for the varieties Fuerte, Pinkerton, Reed and Edranol,  19 % for the other varieties except for Antillean varieties that may show a lower dry matter content. The ripe fruit should be free from bitterness. 2. Title III (Provisions concerning sizing) is amended as follows: (a) in the table of the first subparagraph, the following line is added: 80 to 125 (Hass variety only) S (1) (b) The second subparagraph is replaced by the following: The minimum weight of avocados must not be less than 125 g except for avocados of the Hass variety, which must not be less than 80 g. (1) The difference between the smallest and largest fruit within a package should not exceed 25 g.